MEMORANDUM **
Jose Guadalupe Blanco-Gallegos appeals his fifty-one month sentence imposed following remand for resentencing in United States v. Blanco-Gallegos, 188 F.3d 1072 (9th Cir.1999). Blanco-Gallegos was convicted by jury trial for attempting to reenter the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Blanco-Gallegos contends that under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the existence and nature of a prior felony conviction used to enhance his sentence must be charged in the indictment and proved beyond a reasonable doubt. Blanco-Gallegos also contends that Ap-prendi limited Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) to its unique facts, and that 8 U.S.C. § 1326(b)(2) facially violates the Fifth and Sixth Amendments of the United States Constitution.
Contrary to Blanco-Gallegos’ assertions, all of his contentions are foreclosed by our decisions in United States v. Pacheco-Zepeda, 234 F.3d 411, 414 (9th Cir.), cert. denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001), and United States v. Fresnares-Torres, 235 F.3d 481, 482 (9th Cir.2000), cert. denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001). See also United States v. Castillo-Rivera, 244 F.3d 1020, 1024-25 (9th Cir.2001); and United States v. Arellano-Rivera, 244 F.3d 1119, 1127 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.